     Case 8:14-bk-10693-SC     Doc 20 Filed 11/27/19 Entered 11/27/19 06:19:24             Desc
                                Main Document    Page 1 of 4



 1   Anerio V. Altman, Esq. #228445
     Lake Forest Bankruptcy
 2   23151 Moulton Parkway Suite 131
     Laguna Hills, CA 92653
 3   Phone (949) 218-2002
     Fax (949) 218-2002
 4   avaesq@lakeforestbkoffice.com
     ATTORNEY FOR DEBTORS
 5   FRANCIS AND JO ANN WRIGHT

 6

 7

 8
                      UNITED STATES BANKRUPTCY COURTS
 9             CENTRAL DISTRICT OF CALIFORNIA-SANTA ANA DIVISION

10

11   In Re: FRANK AND JO ANN WRIGHT           )    BK. No. 8:14-bk-10693-SC
                                              )
12                                            )    Chapter 7
                                              )
13                                            )    MOTION TO REOPEN CHAPTER 7
                                              )    MATTER
14                                            )
                                              )    JUDGE
15                                            )    Hon. Scott Clarkson
                                              )
16                                            )    No Hearing Pursuant to LRBP 9013-1(q)

17
     ///
18

19
     ///
20

21
     ///
22

23   ______________________________________________________________________________________

24                                                - 1

                                        MOTION TO REOPEN
25

26
     Case 8:14-bk-10693-SC          Doc 20 Filed 11/27/19 Entered 11/27/19 06:19:24            Desc
                                     Main Document    Page 2 of 4



 1          I.      INTRODUCTION

 2          Debtors Frank and Jo Ann Wright (“Debtors”) bring this Motion to Reopen their Chapter

 3   7 Matter 8:14-bk-10693-SC. This motion is brought for the purpose of avoiding six judicial liens

 4   secured to their personal residence.

 5          II.     FACTS

 6                  a. On February 4, 2014, the Debtors filed a Chapter 7 Bankruptcy Petition. That

 7                      petition was assigned case number 8:14-bk-10693-SC (“BK Case”).

 8                  b. The BK Case proceeded to be administered by Trustee Thomas H. Casey.

 9                      Ultimately, the Trustee filed a No Asset Report and discharge was entered in

10                      this matter on May 27th, 2014.

11                  c. At the time the BK Case was initiated, the Debtor owned real property located

12                      in Orange County California with an estimated value of approximately

13                      $408,300.

14                  d. At the time BK Case was initiated, the Debtor’s real property was encumbered

15                      by the following liens:

16                          i. A First Deed of Trust owed to Chase Home Mortgage in the amount of

17                             $461,939;

18                         ii. A Second Deed of Trust owed to Chase Home Mortgage in the amount

19                             of $92,365;

20                         iii. A Judgment Lien recorded February 16th, 2011 in third position, owed

21                             to Citibank, N.A. in the amount of $2,798.95;

22

23   ______________________________________________________________________________________

24                                                   - 2

                                             MOTION TO REOPEN
25

26
     Case 8:14-bk-10693-SC         Doc 20 Filed 11/27/19 Entered 11/27/19 06:19:24              Desc
                                    Main Document    Page 3 of 4



 1                      iv. A Judgment Lien recorded September 27th, 2011 in fourth position,

 2                           owed to Discover Bank in the amount of $14,802.18;

 3                       v. A Judgment Lien recorded December 8th, 2011 in fifth position, owed

 4                           to GCFS, Inc. in the amount of $13,039.80;

 5                      vi. A Judgment Lien recorded December 23, 2011 in sixth position, owed

 6                           to Vion Holdings, LLC., in the amount of $5,748.93;

 7                      vii. A Judgment Lien recorded March 18th, 2013 in seventh position, owed

 8                           to Investment Retrievers, Inc., in the amount of $43,820.71; and

 9                     viii. A Judgment Lien recorded April 8th, 2013 in eighth position, owed to

10                           EGC Financial, LLC., in the amount of $5,263.06.

11                e. At the time of filing, the Debtors were not aware that the above Judgments

12                   and obligations had been reduced to Judgment Liens.

13                f. The Debtors had recently initiated a real estate transaction within the past 60

14                   days regarding their primary residence.

15                g. The Debtors were informed that these judgment liens were attached to their

16                   property and needed to be removed.

17                h. The Debtors learned why and how these liens needed to be avoided pursuant

18                   to 11 U.S.C. Sec. 522(f).

19                i. The Debtors contacted and made arrangements for new counsel to be retained

20                   to remove these liens pursuant to 11 U.S.C. Sec. 522(f) on Friday November

21                   22nd, 2019.

22

23   ______________________________________________________________________________________

24                                                - 3

                                          MOTION TO REOPEN
25

26
     Case 8:14-bk-10693-SC         Doc 20 Filed 11/27/19 Entered 11/27/19 06:19:24                Desc
                                    Main Document    Page 4 of 4



 1                  j. The Debtors now seek to reopen their case for the purpose of removing these

 2                      judgment liens.

 3          III.    DECLARATION OF ANERIO V. ALTMAN, ESQ.

 4                  a. I am over the age of 18 years old and I am legally able and competent to

 5                      testify to the following in a court of law if required to do so.

 6                  b. I have been retained to represent the Debtors in this matter.

 7                  c. I have made a preliminary investigation of the facts of this case.

 8                  d. I have drafted the statements in section II based upon that preliminary

 9                      investigation.

10                  e. I declare under penalty of perjury of the laws of the United States that these

11                      facts are true and correct as to the best of my knowledge.

12          IV.     PRAYER

13          Based upon the proceeding statements, the Debtor requests that the court reopen the BK

14   Case so that the Debtors may file six motions to avoid judicial liens.

15

16      Dated: November 27, 2019                             Signed:/S/ ANERIO V. ALTMAN, ESQ.
                                                                    Anerio V. Altman, Esq.
17                                                                  Attorney for Debtors
                                                                    Frank Wright
18                                                                  Jo Ann Wright

19

20

21

22

23   ______________________________________________________________________________________

24                                                     - 4

                                              MOTION TO REOPEN
25

26
